Case 1:19-cv-02521-LDH-RER Document 98 Filed 07/02/21 Page 1 of 3 PageID #: 2739




                                             July 2, 2021

   Via ECF Filing
   The Honorable Ramon E. Reyes, Jr.
   United States District Court for the Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

   RE:    Kaikov v. Kaikov, et. al., Case No. 19-cv-2521- LDH-RER
          Opposition to Defendants’ Motion for a Protective Order (Docket No. 95)

   Dear Judge Reyes:

           This firm represents Plaintiff Chalamo Kaikov (“Plaintiff” or “Chalamo”) in the above-
   referenced matter who has brought claims, inter alia, for violation of federal RICO, 18 U.S.C. §
   1961 et seq.; fraud, conversion, and unjust enrichment stemming from an ongoing fraudulent
   scheme masterminded and operated by his cousin Arihay Kaikov (“Arihay”) and the companies
   he owned and controlled1 (collectively, the “Kaikov Defendants”), aimed at luring Plaintiff to
   invest into a purported joint real estate venture.

           In reliance on Arihay’s fraudulent representations, Chalamo gave Arihay over $775,000
   to purchase, renovate, and re-sell 10 properties in New York City (the “Investment
   Properties”). Arihay was supposed to invest the equal amount and then equally share the profits
   from resale of the properties with Chalamo. Yet, in breach of his promises to Chalamo, Arihay
   transferred ownership of most properties to the Corporate Defendants rather than to 911 Realty
   Corp. (“911 Realty”), an entity set up by the joint venture, converted profits from the sale of a
   number of “jointly owned” properties, inflated expenses, never paid his share, and engaged in
   other fraudulent conduct.

   I.     Rule 30(b)(6) Notices of Deposition to Corporate Defendants

           As an initial matter, Plaintiff does not request to re-depose Mr. Arihay Kaikov. Rather,
   Plaintiff noticed Rule 30(b)(6) depositions of the Corporate Defendants to provide testimony
   on discrete topics related to the Investment Properties, such as (a) expenses and profits related
   to the Investment Properties, (b) circumstances of acquiring titles for the Investment

   1
    Defendants Pacific 2340 Corp., Royal A&K Realty Group Inc., A&E.R.E. Management Corp.,
   NY Prime Holding LLC, AG Realty Bronx Corp., as well as other unknown corporate entities.
Case 1:19-cv-02521-LDH-RER Document 98 Filed 07/02/21 Page 2 of 3 PageID #: 2740


THE HONORABLE RAMON E. REYES, JR.
PAGE 2
JULY 2, 2021

   Properties,(c) itemized costs of renovations done on the Investment Properties, (d) source of
   money paid for the renovations, (e) leases and revenue received from the Investment Properties
   as well as (f) circumstances of receiving and spending money from Plaintiff on the Investment
   Properties.

   II.     Prior Deposition Testimony of Arihay Kaikov

          Presumably Defendants determined that they would be designating Arihay Kaikov as a
   corporate designee for each corporate defendant. While Plaintiff did ask Mr. Kaikov these
   questions during his individual deposition, Ms. Kaikov had either little knowledge or did not
   remember much about which corporations owned the properties, what expenses or renovations
   were; or how he paid for the renovations, whether he had revenue from tenants.

   For example, Mr. Kaikov testified as follows:
           Q.      Do you keep any records regarding your properties?...
           A.      No….
           Q.      So how do you know which properties you own? ….
           A.      How do I remember? I don't.…
           Q.      How do you know which companies you own? …
           A.      How do I remember? Probably by the end of the year when I file my taxes.
   See Transcript of Deposition of Arihay Kaikov, Defendants’ Exhibit 2 (Docket 95-2) at 61-63.

           Q.      How do you keep track of records related to your properties in order to file taxes?
           A.      …I give all the information by the end of the year to my accountant; she files taxes.
           Q.      What kind of information do you give to your accountant?
           A.      Bank statements, expenses. Mostly bank statements.
   Id. at 61-62.

         Similarly, Mr. Kaikov testified that he did not know what expenses were paid for
   renovations of the properties, as he pays his contractor on “as needed” basis:

   Q.    Now, can you describe how your relationship Mr. Yunosov works? When you have a
           property to renovate, who does an estimate of what needs to be done?
   A.    Well, we do it together, but there's no, like, specific contracts or something like that. ….
   Q.    And how do you estimate how much you would pay him for work that he does?
   A.    We have a very good experience in the construction. So we already know on top of our heads how
           much it's going to cost. So when he tells me that I need 10 or 20 or 30 or $50,000, I take it from
           my bank, deposited it into his bank, and he completes the job.…
   Q.    How do you keep records of what amount of money goes into the renovation of the property?
   A.     I never keep records of this. Never, ever, ever in my life.
   Id. at 81-86.

           Same “I don’t recollect, I don’t keep records” testimony was provided when questions
   related to specific Investment Properties questions related to expenses paid by Plaintiff were
   asked.
Case 1:19-cv-02521-LDH-RER Document 98 Filed 07/02/21 Page 3 of 3 PageID #: 2741


THE HONORABLE RAMON E. REYES, JR.
PAGE 3
JULY 2, 2021

   III.   Argument

           Plaintiff does not seek to impose further burden on Arihay Kaikov. Plaintiff does seek,
   however, binding testimony from the Corporate Defendants - which continued to fraudulently
   own the Investment Properties in violation of the agreement with Plaintiff - related to their
   purported share of expenses related to the Investment Properties, any profits realized from sale
   of the properties; and evidence of Plaintiff’s investment into the properties, which Defendants
   seem to contest. The sought information would also show any fraudulent activity to the extent
   that Defendants tried to conceal profits from the Investment Properties. This information is
   plainly relevant to the Plaintiffs’ claims instantly and Plaintiff is entitled to have a corporate
   designee of defendant parties to this action, who would be prepared to testify on the noticed
   subject matter and not be able to hide behind “I don’t know” answers.

          As explained by district court in Twentieth Century Fox Film Corp. v. Marvel Enters.,
   01 Civ. 3016 (AGS)(HBP), 2002 U.S. Dist. LEXIS 14682 (S.D.N.Y. Aug. 6, 2002):

       Rule 30(b)(6) explicitly requires [a corporation] to have persons testify on its behalf as to
       all matters known or reasonably available to it and, therefore, implicitly requires such
       persons to review all matters known or reasonably available to it in preparation ... This
       interpretation is necessary in order to make the deposition a meaningful one and to prevent
       the “sandbagging” of an opponent by conducting a half-hearted inquiry before the
       deposition... The Court understands that preparing for a Rule 30(b)(6) deposition can be
       burdensome. However, this is merely the result of the concomitant obligation from the
       privilege of being able to use the corporate form in order to conduct business.
   Id. at 8-9 (citations omitted).

          Thus, the Court should deny Defendants’ motion for a protective order and compel
   corporate Defendants to appear for noticed depositions and prepare to answer questions on the
   noticed subjects.2

          We thank the Court for consideration of this matter.

                                                         Respectfully submitted,
                                                         /s/ Maria Temkin
                                                         Maria Temkin, Esq.
                                                 For:    TEMKIN & ASSOCIATES, LLC

   Cc:    All counsel of record (via ECF System)

   2
     Defendants’ claim that the notices provided too little time for them to prepare are of no
   significance. Parties could agree to mutually convenient time, however, Defendants’ position
   was that Plaintiff is not entitled to Rule 30(b)(6) testimony in any case.
